Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,4,5,6, 9,10,11,13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong CN203070248U
Regarding claim 1, Dong discloses a liquid crystal display device (200, fig. 2), comprising:
a liquid crystal display panel (211) comprising an array substrate (213) and a color film substrate (214) that is arranged opposite to the array substrate (213), and a liquid crystal layer (liquid crystal layer, [0007]) arranged between the array substrate (213) and the color film substrate (214);
a upper polarizer (218) arranged on a side of the array substrate (213) opposite to the liquid crystal layer (liquid crystal layer, [0007]);
a protection cover plate (221) arranged on a side of the upper polarizer (218) opposite to the array substrate (213);
a driving chip (216) arranged on a position of the array substrate (213) corresponding to a non-display area (bottom area of 200, see fig. 2); and
a flexible circuit board (217) along with the driving chip (216) that are arranged on an edge position of the array substrate (213);
wherein the driving chip (216) and the flexible circuit board (217) are disposed on the array substrate (213) corresponding to a side surface of the protection cover plate (221).
Regarding claim 2, Dong discloses the liquid crystal display device according to claim 1, wherein the liquid crystal display device 200, fig. 2) further comprises a lower polarizer (219) disposed on the color film substrate (214) corresponding to a side of the liquid crystal layer (liquid crystal layer, [0007]), and further comprises a backlight module (212) disposed on the lower polarizer (219) corresponding to a side of the color film substrate (214).
Regarding claim 4, Dong discloses the liquid crystal display device according to claim 2, wherein a gap (gap between 212, 216, and 217; see fig. 2) is disposed between the backlight module (212), the driving chip (216), and the flexible circuit board (217).
Regarding claim 5, Dong discloses the liquid crystal display device according to claim 1, wherein the driving chip (216) and the flexible circuit board (217) corresponding to the array substrate (213) comprises a gap (see gap between 216, 217, and 213; see fig. 2) relative to the protection cover plate (221).
Regarding claim 6, Dong discloses a manufacturing method of a liquid crystal display device (200, fig. 2), comprising the steps of:
in step S10, providing a liquid crystal display panel (211), wherein the liquid crystal display panel (211) comprises an array substrate (213) and a color film substrate (214) that is arranged opposite to the array substrate (213), and a driving chip (216) and a flexible circuit board (217) are arranged on a non-display area (bottom area of 200, see fig. 2) of a side, facing the color film substrate (214), of the array substrate (213);
in step S20, turning over the liquid crystal display panel (211), an upper polarizer (218) formed on a surface, opposite to the color film substrate (214), of the array substrate (213), and preparing a lower polarizer (219) formed on a surface, opposite to the array substrate (213), of the color film substrate (214); and
in step S30, attaching a protection cover plate (221) to a side, opposite to the array substrate (213), of the upper polarizer (218), wherein the driving chip (216) and the flexible circuit board (217) are disposed on a side, opposite to the protection cover plate (221), of the array substrate (213).
Regarding claim 9, Dong discloses the manufacturing method of the liquid crystal display device according to claim 7, wherein a gap (gap between 212, 216, and 217; see fig. 2) is disposed between the backlight module (212), the driving chip (216), and the flexible circuit board (217).
Regarding claim 10, Dong discloses a liquid crystal display device (200, fig. 2), comprising:
a liquid crystal display panel (211) comprising an array substrate (213) and a color film substrate (214) that is arranged opposite to the array substrate (213)(see fig. 2), and a liquid crystal layer (liquid crystal layer, [0007]) arranged between the array substrate (213) and the color film substrate (214);
a touch control layer (222) disposed in the array substrate (213) or the color film substrate (214);
a upper polarizer (218) arranged on a side of the array substrate (213) opposite to the liquid crystal layer (liquid crystal layer, [0007]);
a protection cover plate (221) arranged on a side of the upper polarizer (218) opposite to the array substrate (213);
a driving chip (216) arranged on a position of the array substrate (213) corresponding to a non-display area (bottom area of 200, see fig. 2); and
a flexible circuit board (217) along with the driving chip (216) that are arranged on an edge position of the array substrate (213);
wherein the driving chip (216) and the flexible circuit board (217) are disposed on the array substrate (213) corresponding to a side surface of the protection cover plate (221).
Regarding claim 11, Dong discloses the liquid crystal display device according to claim 10, wherein the liquid crystal display device (220, fig. 2) further comprises a lower polarizer (219) disposed on the color film substrate (214) corresponding to a side of the liquid crystal layer (liquid crystal layer, [0007]), and further comprises a backlight module (212) disposed on the lower polarizer (219) corresponding to a side of the color film substrate (214).
Regarding claim 13, Dong discloses the liquid crystal display device according to claim 11, wherein a gap (gap between 212, 216, and 217; see fig. 2) is disposed between the backlight module (212), the driving chip (216), and the flexible circuit board (217).
Regarding claim 14, Dong discloses the liquid crystal display device according to claim 10, wherein the driving chip (216) and the flexible circuit board (217) corresponding to the array substrate (213) comprises a gap (see gap between 216, 217, and 213; see fig. 2) relative to the protection cover plate (221).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 3,7,8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong CN203070248U in view of Watanabe US20140028951A1 further in view of Mathew US 20140085563
Regarding claim 3, Dong teaches the liquid crystal display device according to claim 2, wherein the backlight module (212) is disposed on the lower polarizer (219) corresponding to the side of the color film substrate (214), however does not explicitly disclose the backlight module being disposed on the lower polarizer by a foam adhesive tape, and the foam adhesive tape is disposed on the backlight module outside the driving chip and the flexible circuit board.
Watanabe teaches the backlight module (20) being disposed on the lower polarizer (12) by a adhesive tape (3), and the adhesive tape (3) is disposed on the backlight module (20) outside the driving chip (IPS system) and the flexible circuit board (14)(see fig. 1) for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dong with the backlight configuration of Watanabe for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
Furthermore, Dong and Watanabe do not teach that the adhesive is foam.
Mathew teaches a foam adhesive (222) in fig 4 for the purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watanabe with the foam adhesive configuration of Mathew for purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]
Regarding claim 7, Dong teaches the manufacturing method of the liquid crystal display device according to claim 6, however does not explicitly disclose wherein after the step S20, the method further comprises: in step S201, fastening a backlight module on a side, opposite to the color film substrate, of the lower polarizer by a foam adhesive tape.
Watanabe teaches fastening a backlight module (20) on a side, opposite to the color film substrate (10), of the lower polarizer (12) by an adhesive tape (3) for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dong with the backlight configuration of Watanabe for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
Furthermore, Dong and Watanabe do not teach that the adhesive is foam.
Mathew teaches a foam adhesive (222) in fig 4 for the purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watanabe with the foam adhesive configuration of Mathew for purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]


Regarding claim 8, Dong, Watanabe and Mathew teach the manufacturing method of the liquid crystal display device according to claim 7, Watanabe further teaches wherein the foam adhesive tape (3) is disposed on the backlight module (20) outside the driving chip (IPS system) and the flexible circuit board (14)(see fig. 1).
Regarding claim 12, Dong discloses the liquid crystal display device according to claim 11, and wherein the backlight module (212) is disposed on the lower polarizer (219) corresponding to the side of the color film substrate (214), however does not explicitly disclose the backlight module being disposed on the lower polarizer by a foam adhesive tape, and the foam adhesive tape is disposed on the backlight module outside the driving chip and the flexible circuit board.
Watanabe teaches in fig 1 the backlight module (20) being disposed on the lower polarizer (12) by a foam adhesive tape (3), and the foam adhesive tape (3) is disposed on the backlight module (20) outside the driving chip (IPS system) and the flexible circuit board (14)(see fig. 1) for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dong with the backlight configuration of Watanabe for purpose of preventing warp of a liquid crystal display panel and the intrusion of a foreign material into a gap between the liquid crystal display panel and a backlight ([0007]).
Furthermore, Dong and Watanabe do not teach that the adhesive is foam.
Mathew teaches a foam adhesive (222) in fig 4 for the purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watanabe with the foam adhesive configuration of Mathew for purpose the foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces and differing thermal expansion rates. [0035]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                                                                                                                                                            
/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871